ALLOWABILITY NOTICENotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	Authorization for this examiner’s amendment was given in a telephone interview with Matthew Dicke (Reg. # 58,819) on 3/12/2021.

The application has been amended as follows:
Claim 1, in line 4, has been amended to: “a fan disposed on an other side surface of the main housing.” 	Claim 1, in line 7, has been amended to: “at least one of the side surfaces thereof”.
Claim 1, in 3rd to last line, has been amended to: “an increasing rate of temperature”. 	Claim 1, in line 14, has been amended to: “when a temperature inside of the auxiliary housing”. 
Claim 2, in lines 5, 6, has been amended to: “in a side surface thereof”. 
Claim 10, in line 4, has been amended to: “a second temperature sensor”. 
Claim 10, in lines 5, 6	, has been amended to: “a side surface thereof”.
Claim 10, in the last line, has been amended to: “a third preset temperature”.
Claim 10, in line 8, has been amended to: “the second temperature sensor”.
Claim 11, in line 5, has been amended to: “a side surface thereof”.
Claim 11, in line 6, has been amended to: “a second temperature sensor”. 
Claim 11, in line 9, has been amended to: “the second temperature sensor”. 
Claim 11, in line 9, has been amended to: “a third preset temperature or lower”. 
Claims 16-19 have been cancelled.                                                      Reasons for Allowance
Claims 1-5, 7, 10-15 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-5, 7, 10-15,  the allowability resides in the overall structure and functionality of the device as recited in the independent claim 1, and at least in part, because claim 1 recites the limitations: 	“wherein the controller starts to open the opening and closing part when a temperature inside of the auxiliary housing measured by the temperature sensor is higher than or equal to a first preset temperature, completely opens the opening and closing part when the temperature 
The aforementioned limitations in combination with all remaining limitations of claim 1, are believed to render said claim 1 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571)272-2949.  The examiner can normally be reached on Monday - Friday, 900am-530pm EST.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-bases collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/Zhengfu J Feng/                                                                     Examiner, Art Unit 2835                                                          March 11, 2021

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835